DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1 contains multiple instances of redundant recitations (i.e. re-recitations) for different elements, including “a seal”, “a seat”, “a ball”, “a spring”, and “a plug”. This is improper antecedent basis.
Claim 1 also re-recites “one of the passages”. It is unclear if these passages are the same or different.
Claim 11 recites “a passage of plurality of passages”, understood as –a passage of the plurality of passages--.  
	Claim 11 also re-recites “a passage”. This is improper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-12 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll et al (US 6170519).

Regarding claim 11, Carroll (FIGs 6-8) discloses “A pressure regulator for controlling the flow of gas from a high pressure source (via 222) to a low pressure device (via 224) and regulating a pressure to the low pressure device at a preset pressure (abstract), comprising: 
a body (220) having an inlet (222) and an outlet (224) and a plurality of passages (interior) therebetween (see FIG 6); 
a regulator valve assembly (230, 280, 248, 244, 246) disposed in a passage (256) of the plurality of passages downstream of the inlet (see FIG 6) and a fill valve assembly (298, 308, 302, 306, 304) disposed in a passage (part of it is disposed in bottom right hole of 220 that receives, see FIG 6) of plurality of passages between the regulator valve assembly and the outlet (see FIG 6), 
wherein the regulator valve assembly includes a movable piston (246) biased to an open position (biased open at low/no pressure via 258, 236, 240; Column 5 lines 17-20) and closable upon a force exerted by the flow of gas from the high pressure source greater than the preset pressure (Column 5 lines 12-17), and 
wherein the fill valve assembly is manually openable (via 300; Column 7 lines 32-44) to allow the flow of gas to the low pressure device at the preset pressure (to 224).”

Regarding claim 12, Carroll (FIGs 6-8) discloses “wherein the regulator valve assembly further includes an adjusting plug (240) for moving the piston to adjust the preset pressure (Column 7 lines 32-39).”

Regarding claim 15, Carroll (FIGs 6-8) discloses “wherein the fill valve assembly further includes a shaft actuator (upper 314).”

Regarding claim 16, Carroll (FIGs 6-8) discloses “wherein the fill valve is manually openable by rotation of the shaft actuator (upper 314 is understood to rotate with 300, which abuts and opens the right valve; Column 7 lines 40-44, it is noted that elements are incorrectly numbered in this section).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Smith (US 20020170601).

Regarding claim 13, Carroll (FIGs 6-8) discloses “further including a seat (244) and a poppet (lower 316), wherein the poppet is disposed on the seat to close the regulator valve assembly (see FIG 6).”
	Carroll is silent regarding “a ball”.
	However, Smith (FIG 4) teaches a biased pressure reducing valve (analogous to Carroll) having a poppet 60 that utilizes a ball 58 to seal on the seat 56 to close a valve passage (compare FIGs 4-6).
	Therefore it would have been obvious, at the time of filing, to modify the shape of the poppet valve of Carroll with “a ball”, as taught by Smith, as applying an alternative shape to achieve the same expected result (biased poppet valve) would be within routine skill in the art. A motivation for doing so would be to utilize a valve with a sealing tip that is a separable component.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Smith and Eyring et al (US 20150020899).

Regarding claim 1, Carroll (FIGs 6-8) discloses “A pressure regulator for controlling the flow of gas from a high pressure source to a low pressure device (abstract) and regulating a pressure to the low pressure device (Column 2 lines 13-16), comprising: 
a body (220) having a high pressure inlet (222) and a regulated pressure outlet (224), the body having a series of passages (interior) and bores (openings) including first (top left stepped opening where 258 resides) and second (bottom left stepped opening where 280 resides) regulator valve assembly bores in communication with the inlet (see FIG 6), and first (top right stepped opening where upper 318 [labeled in FIG 7] resides) and second (lower right stepped opening where 308 resides) fill valve assembly bores in communication with the outlet (see FIG 6), the first and second regulator valve assembly bores disposed on opposing sides (top and bottom) of one of the passages (horizontal passage coaxial with 222) and the first and second fill valve assembly bores disposed on opposing sides (top and bottom) of one of the passages (horizontal passage coaxial to 224); 
a regulator valve assembly (230, 280, 248, 244, 246) including a seal (266), a regulator valve assembly piston (260), a biasing member (234) and an adjusting plug (240) positioned in the first regulator valve assembly bore (see FIG 6), and … a seat (244), … a spring (248) and a plug (282) positioned in the second regulator valve assembly bore (see FIG 6); and 
a fill valve assembly (298, 308, 302, 306, 304) including a seal (upper 318), … and a valve shaft actuator (300, 312, upper 314) positioned in the first fill valve assembly bore (see FIG 6) and a seal (surrounding 306), a seat (306), a poppet (302), a spring (304) and a plug (308) positioned in the second fill valve assembly bore (see FIG 6).”
Carroll is silent regarding “[a regulator valve assembly including] a seal,[ a seat], a ball,[ a spring and a plug positioned in the second regulator valve assembly bore]” and “[a fill valve assembly including a seal], a jam nut, a spring, a stepped valve shaft, [and a valve shaft actuator positioned in the first fill valve assembly bore and a seal, a seat], a ball, [a spring and a plug positioned in the second fill valve assembly bore]”.
However, Smith (FIG 4) teaches a biased pressure reducing valve (analogous to regulator of Carroll) having a poppet 60 that utilizes a ball 58 to seal on the seat 56 to close a valve passage (compare FIGs 4-6), and a housing cartridge 52 (analogous to “plug”) having a seal (unnumbered outer O-ring).
	Therefore it would have been obvious, at the time of filing, to modify the plug assembly and the shape of the poppet valve of the regulator of Carroll with  “[a regulator valve assembly including] a seal,[ a seat], a ball,[ a spring and a plug positioned in the second regulator valve assembly bore]”, as taught by Smith, as applying an alternative shape to achieve the same expected result (biased poppet valve) would be within routine skill in the art. A motivation for doing so would be to utilize a valve with a sealing tip that is a separable component.
	Carroll is further silent regarding “[a fill valve assembly including a seal], a jam nut, a spring, a stepped valve shaft, [and a valve shaft actuator positioned in the first fill valve assembly bore and a seal, a seat], a ball, [a spring and a plug positioned in the second fill valve assembly bore]”.
However, Eyring (FIGs 23-25) teaches a knob-actuated control valve 1120 (analogous to filling valve of Carroll) having an actuator assembly comprising a seal (around 1098), “jam nut” 1176, spring 1107, “stepped valve shaft” 1186, and actuator 1178; and a valve assembly comprising a seal (around 1050), a seat 1202, and a poppet valve comprising a ball 1208.
Therefore it would have been obvious, at the time of filing, to modify the filling valve assembly of Carroll with an improved actuator and valve shape, such that the assembly comprises “[a fill valve assembly including a seal], a jam nut, a spring, a stepped valve shaft, [and a valve shaft actuator positioned in the first fill valve assembly bore and a seal, a seat], a ball, [a spring and a plug positioned in the second fill valve assembly bore]”, as taught by Eyring, to provide a control valve assembly having a multi-piece actuator and multi-piece valve assembly, for an easier replacement of parts.

Regarding claim 2, Carroll (FIGs 6-8) further discloses “wherein the adjusting plug (240) is movable so as to adjust a preset compression of the regulator valve assembly spring (Column 7 lines 32-39).”

Regarding claim 3, Eyring (FIGs 23-25) further teaches “further including a fill knob (1122) operably mounted to the valve shaft actuator (via 1176).”

Regarding claim 4, Eyring (FIGs 23-25) further teaches “wherein the stepped valve shaft (1186) and the valve shaft actuator (1178) are movable by movement of the fill knob (paragraphs 106 and 110).”

Regarding claim 5, Eyring (FIGs 23-25) further teaches “wherein the fill knob (1122) is rotatable (paragraph 106).”

Regarding claim 6, Carroll (FIGs 6-8) further discloses “wherein adjusting a preset compression of the regulator valve assembly spring determines a preset output pressure (Column 7 lines 32-39).”

Regarding claim 7, Eyring (FIGs 23-25) further teaches “wherein the stepped valve shaft (1186) includes a first portion (lower portion) having a first diameter and a second portion (upper portion) having a second diameter.”

Regarding claim 8, Eyring (FIGs 23-25) further teaches “wherein the second diameter is larger than the first diameter (see FIG 24).”

Regarding claim 9, Eyring (FIGs 23-25) further teaches “wherein when the first portion is positioned in the fill valve assembly seat (see FIG 48), a flow path is opened at the fill valve assembly from the inlet to the outlet (paragraph 112).”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11-13, and 15-16 of U.S. Patent No. 11085586. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader or equivalent in scope to the corresponding claims in the Patent. In other words, the Patent claims anticipate the Application claims. The correspondence is shown in the table below:
Application claim
Anticipatory Patent claim
1
1
2
2
3
3
4
4
5
5
6
6
7
1
8
1
10
1
11
11
12
12
13
13
14
11
15
15
16
16



Allowable Subject Matter
Claims 10 and 14 are rejected over Double Patenting as set forth above. However, they would overcome the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 10 and 14, none of the art discloses “when the second portion is positioned in the fill valve assembly seat, a flow path through the valve is closed at the fill valve assembly seat.”
It would not be obvious to modify the closest prior art of record, namely Eyring, as it would fundamentally alter the intended operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753